Citation Nr: 0632949	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  03-10 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.  

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to July 
1977.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in August 2004, at which time the issues of 
the veteran's entitlement to service connection for residuals 
of a back injury and for a psychiatric disorder were remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The purpose of 
such remand was to accomplish certain procedural and 
evidentiary development.  

While the case remained in remand status, the AMC's Resource 
Center in Cleveland, Ohio, by its rating decision of February 
2006 granted entitlement to service connection for post-
traumatic stress disorder and assigned a 30 percent 
evaluation therefor, effective from December 11, 2002.  Such 
action effectively terminates the veteran's pending appeal 
for service connection for a psychiatric disorder.  It is 
noted that a separate and distinct appeal as to the initial 
rating assigned for post-traumatic stress disorder was 
initiated by the veteran in April 2006, when he submitted a 
notice of disagreement with the initial rating assigned in 
February 2006.  Such is further addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the AMC.

Notice is taken that the veteran was afforded a video 
conference hearing before the Board in February 2004, a 
transcript of which is of record.  The Board employee who 
conducted such hearing has since retired, and the veteran was 
advised of this fact by the Board in its June 2006 letter to 
him, wherein he was further informed of his right to appear 
for another hearing either before RO or Board personnel.  It 
was also indicated to him that if he failed to respond within 
a 30-day period, it would be assumed that no further hearing 
was desired.  No response was received from the veteran with 
respect to the Board's correspondence of June 2006; hence, 
the Board herein proceeds to address the merits of the 
certified issue.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim addressed in this decision 
and has notified him of the information and evidence 
necessary to substantiate such claim.

2.  The veteran sustained an injury to his back in service, 
without any evident residuals thereof.  

3.  Many years after service, the onset of chronic back 
disability, diagnosed as involving the lumbar and cervical 
segments of his spine, is initially demonstrated.  

4.  Competent evidence linking currently shown back 
disability of the veteran to his period of military service 
or any event thereof is lacking.


CONCLUSION OF LAW

Residuals of a back injury were not incurred in or aggravated 
by service, nor may arthritis of the spine be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, this matter was remanded by the Board in 
August 2004, in pertinent part, to ensure that the notice and 
duty to assist provisions under 38 U.S.C.A. § 5102, 5103, and 
5103A were met, to afford the veteran an opportunity to 
identify all relevant evidence, to accord him a VA orthopedic 
examination, and to facilitate readjudication.   Notice is 
taken that the veteran, during the course of a Board hearing 
in 2004, referenced certain medical providers and, on remand, 
he was asked to fully identify the individuals or facilities 
providing such treatment.  In response, the veteran executed 
releases which ordinarily permit VA to contact the parties 
involved and request that treatment records be furnished, but 
in this instance, however, the veteran did not provide a 
complete address for any of the noted treatment providers.  
While other records were on file from a private treating 
physician, S. S. K., were reflective of her address as of 
1987, she reported in September 1987 that she had not begun 
to treat the veteran until August 1986, and those records 
dating to the initiation of treatment in 1986 until 1992 were 
previously made a part of the veteran's claims folder.  In 
sum, all of the actions sought by the Board through its 
remand appear to have been completed in full as directed, and 
it is of note that neither the veteran, nor his 
representative, contends otherwise.  See Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).  

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the VCAA was provided to 
the veteran by the Salt Lake City RO through its December 
2002 correspondence to him, and such was followed by the 
AMC's letter of August 2004.    The Board finds that the 
veteran received notice and was aware of the evidence needed 
to substantiate his service connection claim and the avenues 
through which he might obtain such evidence and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was advised to submit ay and all 
relevant evidence in his possession.  Thus, all necessary 
action has been taken to provide the veteran with notice 
required by the VCAA and as interpreted by the Court in its 
decisions in Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), and 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

While all of the required notice was not provided prior to 
the initial RO decision on the claim, notice was complete 
prior to the February 2006 readjudication of the claim.  See 
Supplemental Statement of the Case issued in February 2006; 
see also Prickett v. Nicholson, No. 04-0140 (U. S. Vet. App. 
September 11, 2006).  The content of the notice complied 
fully with the requirements of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  After notice was provided, the veteran 
was provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA notice.  
The veteran has had multiple opportunities to submit and 
identify evidence and has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  The Board finds that the failure to provide 
the veteran with the all the specific types of notice 
outlined in the VCAA prior to the initial unfavorable 
determination has not harmed the veteran and that no useful 
purpose could be served by remanding the case on that 
account.  See 38 U.S.C.A. § 7261(b) (West 2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (reversed on other grounds 
444 F.3d 1328 (Fed. Cir. 2006).  See also Overton v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 2006).  
All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

Notice as to disability ratings or effective dates were 
service connection to be awarded, per Dingess/Hartman, was 
furnished to the veteran by the AMC's letter of May 2006.  

It is also pertinent to note that neither the appellant-
veteran, nor his representative, challenges the timing or 
sufficiency of any notice provided, see Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005) (due process concerns 
with respect to VCAA notice must be pled with specificity), 
rev'd on other grounds 444 F.3d 1328 (Fed. Cir. 2006).  
Hence, there is no known impediment to the Board's entry of a 
final decision on the merits of the matter presented for 
review.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Finally, all pertinent examination and treatment records, 
including service medical and personnel records from active 
duty and reserve service, have been obtained and made a part 
of the veteran's claims folder to the extent that such 
records have been adequately identified or are otherwise 
available.  The record indicates that the veteran was 
afforded a VA medical examination in order to identify 
current disablement and its nexus to service.  That is, the 
record contains a competent opinion addressing the contended 
causal relationship and as explained in more detail below, 
with consideration of the addendum to that evaluation, it was 
based upon a review of the relevant medical evidence in the 
claims file and supported by a rationale.  There is ample 
competent evidence of record to render an appellate decision.  
Under such circumstances, there is no duty to provide another 
examination of medical opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  Accordingly, it is found VA has 
satisfied its duties under the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Merits of the Claim for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a 
veteran served 90 days or more during a period of war, or 
during peacetime after December 31, 1946, and a chronic 
disease, such as arthritis, becomes manifest to a degree of 
10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection requires medical evidence of a current 
disability; medical, or in some cases, lay evidence of the 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed inservice 
disease or injury and the current disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In oral and written testimony offered by the veteran, 
including that set forth at the time of a video conference 
hearing before the Board in February 2004, it was indicated 
that he sustained significant injuries to his back in 
December 1974 when his car was hit broadside by a train at an 
unmarked railroad crossing and totally demolished.  He 
further described his involvement in subsequent motor vehicle 
accidents, including two in which he was rear-ended.  

Service medical records identify a single injury to the 
veteran's back.  The injury occurred in late December 1974, 
when the automobile he was driving was struck by a train.  
Examination at that time showed multiple soft tissue injuries 
and abrasions, as well as a muscle strain of the low back.  
No further complaints or findings with respect to any 
residuals of such injury or other back disability are 
demonstrated in the veteran's service medical records, 
including those compiled during reserve duty subsequent to 
his release from active service.  

After service, evidence of arthritis of the spine is not 
shown during the one-year period immediately following the 
veteran's discharge from service or for many years 
thereafter.  Beginning in or about 1986, complaints of neck 
pain are initially documented and in 1990, or approximately 
13 years after service, the veteran is shown to have sought 
medical assistance due to lumbar spine problems.  In November 
1990, he set forth a four to five-year history of neck cricks 
to a physical therapist.  He was treated in December 1991 for 
a lumbosacral contusion following a fall while skiing.  
Diagnostic testing in August 1996 identified findings 
consistent with degenerative disc disease at C5-6 and C-6, 
secondary to C4-6 and C5-6 spondylosis with central C4-5 disc 
herniation, and disc bulges with associated osteophyte 
formation and resulting left neural foraminal narrowing.  A 
period of private hospitalization followed in November 1996 
for a cervical discectomy for cervical radiculopathy and the 
admitting history was to the effect that his cervical spine 
and upper extremity complaints had begun in August 1996 in 
connection with a lifting injury and near fall.  

When evaluated by a private neurologist in July 2001, the 
veteran reported that, in 1976, the vehicle in which he was 
traveling was struck by a train in which he sustained a 
whiplash injury.  Also noted was the veteran's involvement in 
several motor vehicle accidents since that time, the last of 
which occurred in 1985; all were noted to entail whiplash 
injuries.  Since the 1976 accident, the veteran indicated 
that he was experiencing frequent tightening and spasm of the 
neck.  A ten-day history of right arm pain and other symptoms 
was also set forth; the formulation was of right forearm pain 
with hypesthesia in the C-5 and C-6 distribution and a 
question of brachial plexus irritation versus C-5, C-6 
lesion.  Further diagnostic testing disclosed a large 
herniated disc at C5-6 and C4-5.  During a neurosurgical 
consultation that followed, prior to further cervical spine 
surgery in November 2002, it was noted by a clinician that 
the veteran's history of spinal problems dated to 1995.  

Of record are lay statements submitted by the veteran's 
mother and ex-wife.  Therein, it was noted by both lay 
affiants that the veteran had sustained injuries to his upper 
and lower back in an inservice car accident and that he had 
complained of back symptoms subsequent thereto.  

In order to better assess the relationship between the 
veteran's in-service back injury and current back 
disablement, the Board by its August 2004 remand requested 
that a VA orthopedic examination be afforded the veteran.  
Such evaluation was undertaken in October 2004 without the 
benefit of the veteran's claims file.  Without the claims 
folder, the examiner concluded that it was at least as likely 
as not that the veteran's disc disease of the cervical spine 
and lumbosacral strain were related to his military service.  
Such examiner was thereafter provided with the veteran's 
claims file, and upon its review, she set forth in an October 
2005 addendum to her earlier report that, despite an in-
service low back muscle strain, no documentation of an 
ongoing back disability was found following the acute 
inservice event.  In the opinion of that VA physician, the 
veteran's chronic lumbar and radicular symptoms originated 
much later, and, as such, it was concluded that the veteran's 
low back pain was not at least as likely as not to be related 
to his military service.

In all, the record demonstrates an in-service back injury and 
a chronic, postservice back disability, but no relationship 
between the two.  There is no question that the veteran 
sustained a back injury in a motor vehicle accident while on 
active duty, but competent evidence linking such injury to 
the back disability first shown in or about 1986 is lacking.  
That is, no medical professional links either explicitly or 
implicitly any current back disorder of the veteran to his 
period of active duty or any event thereof, including the car 
accident of December 1974.  The only competent opinion of 
record, when read with its addendum, clearly weighs against 
the contended causal relationship.  The veteran's own 
personal opinions, and those offered by his ex-wife and 
mother, as to the date of onset of his back disorder or the 
existence of a nexus between such disability and service are 
not competent evidence, since the veteran and the others, as 
lay persons untrained in the field of medical diagnostics and 
etiologies, are incompetent to offer opinions requiring 
specialized medical knowledge.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Inasmuch as a preponderance of the evidence is 
against entitlement to the benefit sought, the appeal for 
service connection for residuals of a back injury must be 
denied.  Hickson, supra.  

As the preponderance of the evidence is against the veteran's 
claim for service connection for a back disability, the 
benefit of the doubt doctrine is not for application and the 
claim must be denied.  38 U.S.C.A. § 5107(b); see also, 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for residuals of a back injury is denied.  


REMAND

Entitlement of the veteran to service connection for post-
traumatic stress disorder was granted by AMC action in 
February 2006, and an initial rating of 30 percent was 
assigned therefor, as of December 11, 2002.  A notice of 
disagreement with the rating assigned was timely submitted 
and received by VA in April 2006, albeit without the 
subsequent issuance of a statement of the case.  Remand 
pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) is 
required to permit VA to issue a statement of the case.  

Accordingly, this portion of the veteran's appeal is REMANDED 
for the following action:

A statement of the case with respect to 
the February 2006 assignment of an 
initial schedular rating of 30 percent 
for post-traumatic stress disorder, 
effective from December 11, 2002, must be 
prepared and furnished to the veteran and 
his representative.  The veteran is 
hereby advised that if he wishes to 
preserve his right to appellate review of 
such matter by the Board, he must file a 
substantive appeal with respect to that 
matter within the remainder of the one-
year appeal period or 60 days from the 
date of issuance of the statement of the 
case.  

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.  



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


